Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of the      day of
            , 20    , by and between                      (the “Employee”) and
BRIGGS & STRATTON CORPORATION, a Wisconsin corporation with its corporate office
in Wauwatosa, Wisconsin (the “Company”).

WHEREAS, the Company desires to employ Employee in the business of
manufacturing, selling and servicing gasoline powered engines or in such other
businesses as the Company may from time to time engage (the “Business”), and
Employee desires to be employed by the Company for such purpose; and

WHEREAS, Employee shall have access to confidential financial information, trade
secrets and other confidential and proprietary information of the Company;

NOW, THEREFORE, the parties agree as follows:

1. EMPLOYMENT

1.1 Duties. The Company shall employ Employee upon the terms and conditions set
forth in this Agreement. Employee shall have such duties at such work locations
as may be assigned to Employee from time to time by the Company.

1.2 Best Efforts. Employee agrees to devote his best efforts and his full time
and attention to the performance of his duties under this Agreement, and to
perform such duties in an efficient, trustworthy and businesslike manner.

1.3 Duty to Act in the Best Interest of the Company. Employee shall not act in
any manner, directly or indirectly, which may damage the business of the Company
or which would adversely affect the goodwill, reputation or business relations
of the Company with its customers, the public generally or with any of its other
employees.

2. TERM OF EMPLOYMENT

2.1 Term. The term of Employee’s employment with the Company under this
Agreement shall commence as of                  , 20     (the “Effective Date”),
and shall expire January 1, 20     (“Expiration Date”). In the event that
neither the Company nor the Employee shall give written notice to the other
party by December 1 of each year that this Agreement shall not be further
extended, the Expiration Date shall be automatically extended by one additional
year. If such notice is given, this Agreement shall expire on the last
determined Expiration Date. Notwithstanding the foregoing, this Agreement and
Employee’s employment may be terminated at any time as provided for in Sections
2.2, 2.3 or 2.4 of this Agreement.



--------------------------------------------------------------------------------

2.2 Termination for Cause. The Company shall have the right to terminate this
Agreement and Employee’s employment for the following causes (each a
“Termination for Cause”):

 

  (a) Conviction of Employee for, or entry of a plea of guilty or nolo
contendere by Employee with respect to, any felony or any crime involving an act
of moral turpitude;

 

  (b) Engaging in any act involving fraud or theft;

 

  (c) Conduct which is detrimental to the reputation, goodwill or business
operations of the Company;

 

  (d) Neglect by Employee of his duties or breach by Employee of his duties or
intentional misconduct by Employee in discharging such duties;

 

  (e) Employee’s continued absence from his duties without the consent of the
Employee's supervisor after receipt of notification from the Company, other than
absence due to bona fide illness or disability as defined herein;

 

  (f) Employee’s failure or refusal to comply with the directions of his
supervisor or with the policies, standards and regulations of the Company,
provided that such directions, policies, standards or regulations do not require
Employee (i) to take any action which is illegal, immoral or unethical or
(ii) to fail to take any action required by applicable law, regulations or
licensing standards; or

 

  (g) Employee’s breach of the restrictive covenants set forth in Section 5 of
this Agreement;

provided, however, that termination of Employee for an act or omission described
in subparagraphs (c) through (g) above shall not constitute a valid Termination
for Cause unless Employee shall have received written notice on behalf of the
Board of Directors of the Company by its Chairman or designee stating the nature
of the conduct forming the basis for termination and affording Employee 10 days
to correct the act or omission described. Unless Employee cures such act or
omission to the satisfaction of the Company, such Termination for Cause shall be
effective immediately upon the expiration of the 10 day period. Upon the
effectiveness of any Termination for Cause by the Company, payment of all
compensation to Employee under this Agreement shall cease immediately (except
for any payment of compensation accrued but unpaid through the date of such
Termination for Cause).

2.3 Termination by the Company Without Cause.

(a) The Company shall have the right to terminate this Agreement and Employee’s
employment without cause upon 10 days’ written notice to Employee. If the
Company terminates this Agreement and Employee’s employment without cause
pursuant to this Section 2.3, Employee shall receive in a single lump sum within
30 days after the date of termination an amount equal to the Base Compensation,
as that term is defined in Section 3.1 of this Agreement, the Employee would
have received for the remainder of the

 

2



--------------------------------------------------------------------------------

then current term of this Agreement had the Employee not been terminated, and
for the remainder of such term shall be entitled to continue pre-existing
coverage for himself and any dependents under any applicable medical plans
described in Section 3.4 of this Agreement as long as the Employee continues to
make the same monthly payments and copayments which would have been applicable
if the Employee’s employment had not been terminated. Following the date of
termination of employment, Employee shall not receive any further compensation
pursuant to Sections 3.2, 3.3 or the non-medical benefits described in
Section 3.4 of this Agreement except as required by the terms of such benefit
plans. In the event of termination without cause, Employee acknowledges that the
Company shall have no liability to the Employee whatsoever other than its
obligation to make the lump sum payment described above and to provide
continuation of coverage under any applicable medical plans for the remainder of
the then current term of this Agreement, and subsequently to provide the
Employee with medical benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985 as amended (“COBRA”) and other benefits to which the
Employee may be entitled under the terms of any benefit plan or arrangement in
accordance with the terms thereof notwithstanding termination of his employment.

(b) It is intended that (i) each payment or installment of payments provided
under this Agreement is a separate “payment” for purposes of Internal Revenue
Code Section 409A and (ii) the payments satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A, including those
provided under Treasury Regulation Sections 1.409A-1(b)(4) (regarding short-term
deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times, two year exception),
and 1.409A-1(b)(9)(v) (regarding reimbursements and other separation pay). Any
amounts which don’t meet the short term deferral exception but do meet the
two-times/two year exception shall be paid no later than the last day of the
second year following the year in which occurs the date of termination.
Notwithstanding anything to the contrary in this Agreement, if any payments to
be provided to Employee do not qualify under the exemptions from Section 409A
described in the first sentence of this paragraph (b) and are not otherwise
exempt from Section 409A, then such nonqualifying payments shall be delayed
until the date that is six (6) months after the date of termination. Any delayed
payments shall be made in a lump sum on the first day of the seventh month
following the date of termination.

(c) Notwithstanding paragraph (a) above, if the provision of medical benefits
coverage pursuant to paragraph (a) above would be discriminatory within the
meaning of Section 105(h) of the Internal Revenue Code, then to the extent
necessary to prevent such discrimination, the Employee shall pay the full cost
of such coverage (including both the normal Employee and Company share) and
shall not be reimbursed by the Company for doing so.

(d) In order to facilitate compliance with Section 409(A) of the Internal
Revenue Code and notwithstanding any other provision of this Agreement to the
contrary:

(i) except for the 6 month delay described in paragraph (b) above, the Company
and the Employee shall neither accelerate nor defer or otherwise change the time
at which any payment due under this Agreement is to be made, and

 

3



--------------------------------------------------------------------------------

(ii) the date of termination of employment of the Employee shall be determined
in a manner consistent with the definition of “separation from service” within
the meaning of Code Section 409A and regulations thereunder.

2.4 Termination Due to Disability or Death. If Employee is unable to perform his
duties under this Agreement by reason of physical or mental disability, or if
Employee should die during the term of this Agreement, this Agreement shall
terminate and all payments to Employee under this Agreement shall cease
immediately (except for any payment of compensation accrued but unpaid through
the date of termination, COBRA benefits and other benefits to which the Employee
may be entitled notwithstanding termination of his employment). The term
“disability” as used herein shall mean a condition which prohibits Employee from
performing his duties substantially in the manner he is capable of performing
them on the date of this Agreement, which cannot be removed by reasonable
accommodations on the part of the Company, for 60 days or more during any one
year period.

3. COMPENSATION

3.1 Base Compensation. Subject to Sections 2 and 5 of this Agreement, during the
term of this Agreement the Company shall pay to Employee an annual salary (“Base
Compensation”), which salary shall be reviewed annually by the Compensation
Committee of the Board of Directors. Such Base Compensation shall in no event be
lower than the salary of the previous year. Employee acknowledges that $2,000 of
each year’s Base Compensation is consideration for the covenant made by Employee
in Section 5.2 of this Agreement against post-employment competition, and that
the amount of such consideration is reasonable and adequate.

3.2 Incentive Compensation. Subject to Sections 2 and 5 of this Agreement, in
addition to the Base Compensation referred to in Section 3.1 of this Agreement,
Employee shall be eligible to participate in any incentive pay plan adopted by
the Board of Directors for a group of employees that includes executive
officers.

3.3 Reimbursement of Business Expenses. During the term of this Agreement, the
Company shall reimburse Employee for all ordinary and necessary business
expenses incurred by him in connection with the Business, upon submission by
Employee to the Company of vouchers itemizing such expenses in a form
satisfactory to the Company, properly identifying the nature and business
purpose of any such expenditure.

3.4 Benefits. During the term of this Agreement, Employee shall be entitled to
participate in such insurance, medical and retirement plans and to be provided
such other fringe benefits as have been accorded other similarly-situated
employees of the Company, as determined from time to time by the Company.

 

4



--------------------------------------------------------------------------------

4. PROPERTY OF THE COMPANY/ASSIGNMENT

Employee agrees that the Business and all businesses developed by him relating
to the Business, including without limitation software, contracts, fees,
commissions, customer lists and any other incident of any business developed or
sought by the Company, or earned or carried on by Employee for the Company, are
and shall be the exclusive property of the Company for its sole use.

Employee hereby grants and assigns to the Company (without additional
compensation) his entire right, title and interest under applicable laws in and
to all software products and modifications thereto, inventions, improvements,
drawings, designs, prototypes, patents, patent applications, trade secrets,
confidential information, cost information, marketing plans, new product plans,
proposed product improvements, research information, customer lists and customer
contacts, all other technical and research data, and copyrightable material
(including derivative works) made, conceived, developed or acquired by him
solely or jointly with others during the period of his employment by the
Company, but only to the extent the foregoing pertains to the Business. During
the term of his employment with the Company and for two years after the
termination of his employment with the Company for any reason, Employee shall
execute all documents as requested by Company to accomplish such assignment of
rights, and shall otherwise cooperate with the Company and its attorneys in the
protection and enforcement of the Company’s intellectual property rights, at the
expense of Company.

5. COVENANTS OF NON-DISCLOSURE, NON-SOLICITATION AND NON-COMPETITION

5.1 Non-Competition During Employment. The Employee agrees during his/her
employment with the Company he/she shall not, directly or indirectly, either
individually or as an employee, agent, partner, shareholder, consultant or in
any other capacity, participate in, engage in or have a financial or other
interest in any business which is in competition with the Company or any
successor or assignee of the Company. The ownership of less than 1% of the
outstanding securities of a publicly-traded company or 20% of a private
company’s securities or profits, even though that corporation may be a
competitor of the Company, shall not be deemed financial participation in a
competitor.

5.2 Non-Competition After Employment. The Employee agrees that, upon voluntary
or involuntary termination of employment with the Company and for a period of
two (2) years thereafter, he/she will not, directly or indirectly, individually
or as an employee, agent, partner, shareholder, consultant, or in any other
capacity, canvass, contact, solicit or accept any of the Company’s customers
with whom the Employee had contact during the two (2) year period preceding
his/her termination for the purpose of providing services, products or business
that are in competition with the services, products or business which the
Company provides to such customers. It is understood and agreed that the fluid
customer list limitation contemplated by the parties closely approximates the
area of the Company’s vulnerability to unfair competition by Employee and does
not deprive Employee of legitimate competitive opportunities to which he/she is
entitled.

 

5



--------------------------------------------------------------------------------

5.3 Impairment of Company’s Relationships. The Employee further agrees that
during the term of his/her employment and for a period of two (2) years
thereafter, he/she will not interfere with or attempt to impair the relationship
between the Company and any of its employees nor will the Employee attempt,
directly or indirectly, to solicit, entice, or otherwise induce any other
employee to terminate his/her association with the Company. The term “solicit,
entice or induce” includes, but is not limited to, the following: (a) initiating
communications with an employee of the Company relating to possible employment;
(b) offering bonuses or additional compensation to encourage employees of the
Company to terminate their employment and accept employment with a competitor,
supplier or customer of the Company; (c) referring employees of the Company to
personnel or agents employed or engaged by competitors, suppliers or customers
of the Company; or (d) referring personnel or agents employed or engaged by
competitors, suppliers or customers of the Company to employees of the Company.

5.4. Non-Disclosure of Information

(a) Confidential Information. As used in this Agreement, “Confidential
Information” shall mean any and all information whether generated by the Company
or by a third party at the Company’s request, disclosed by the Company to
Employee during the period of the Employee’s employ with the Company, including,
without limitation, trade secrets, design documents, copyright material,
inventions, technology, processes, marketing data, business strategies,
financial information and records, product information (including, without
limitation, any product designs, specifications, capabilities, drawings,
diagrams, blueprints, models and similar items), customer and prospective
customer lists, supplier and vendor lists, product pricing formulas, software
and similar information, in any form (whether oral, electronic, written, graphic
or other printed form or obtained from access to or observation of the Company’s
facilities or operations). Confidential Information does not include information
or data which is:

(1) at the time of disclosure, or thereafter becomes, available to the general
public by publication or otherwise through (i) no fault or negligence of the
Employee or (ii) no breach of this Agreement by Employee;

(2) in the possession of the Employee prior to disclosure thereof by the Company
as evidenced by written records of the Employee prepared prior to the date of
disclosure of such information to the Employee;

(3) independently developed by the Employee without the benefit of any of the
Confidential Information as evidenced by the written records of the Employee
prepared to the date of disclosure of such information to the Employee; or

(4) disclosed to Employee by a third party having no obligation of
confidentiality to the Company with respect to the information so disclosed.

 

6



--------------------------------------------------------------------------------

(b) Trade Secrets. The parties also acknowledge that certain of the Company’s
Confidential Information is a trade secret (“Trade Secret”) as that term is
defined in Sec. 134.90(1)(c) of the Wisconsin Uniform Trade Secrets Act, i.e.
information, including a formula, pattern, compilation, program, device, method,
technique or process, that (i) derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by other persons who can obtain economic value
from its disclosure, and (ii) is the subject of efforts that are reasonable
under the circumstance to maintain its secrecy.

(c) Disclosure of Confidential Information. Except as required in the
performance of his or her duties of employment, and for a period of two
(2) years following the termination of his or her employment with the Company,
Employee shall not disclose to a third party or use any of the Company’s
Confidential Information and shall not remove any of the Company’s Confidential
Information in any form or media from the Company’s offices, unless he or she
first obtains the written consent of the Company.

(d) Disclosure of Trade Secrets. Employee shall never disclose to a third party
or use any of the Company’s Trade Secrets and shall not remove any of the
Company’s Trade Secrets in any form or media from the Company’s offices, unless
he or she first obtains the written consent of the Company. The parties
acknowledge that this obligation has no termination date.

5.5 Waiver of Unintended Effects. It is not the purpose of the Agreement to
preclude Employee from engaging in employment that is not competitive with the
Company, does not pose a competitive threat to the Company, and does not
interfere with the Company’s protectable business interests. If during the term
of this Agreement Employee wishes to engage in a business that may involve a
violation of the literal terms of this Agreement but Employee believes it will
not pose a competitive threat to the Company, Employee agrees to submit to the
Company in writing a request to engage in this business. Any such request must
specifically refer to this Agreement. The Company agrees that it will respond to
the request with reasonable promptness and that it will not unreasonably
withhold permission to engage in the business specified in the request,
regardless of the terms of this Agreement, if the business sought to be engaged
in is not competitive with that of the Company and does not pose a competitive
threat to the Company. Any such permission granted by the Company must be in
writing, shall extend only to the business specifically identified in Employee’s
written request, and shall not otherwise constitute a wavier of the Company’s
rights under this Agreement.

5.6. Common Law of Torts and Trade Secrets. The parties agree that nothing in
the Agreement shall be construed to limit or negate the common law of torts or
trade secrets where it provides the Company with broader protection than that
provided herein.

 

7



--------------------------------------------------------------------------------

6. INDEMNIFICATION

The Company shall indemnify and hold harmless Employee from and against any
claim of liability or loss (including costs and reasonable attorneys’ fees)
arising as a result of Employee’s proper performance of his obligations under
this Agreement in accordance with the provisions for indemnification of officers
of the Company set forth in the Bylaws of the Company.

7. MISCELLANEOUS PROVISIONS

7.1 Assignment and Successors. The Company may assign its rights and obligations
under this Agreement to any corporation or other entity which controls, is
controlled by, or is under common control with, the Company, without Employee’s
consent. Further, if the Company sells all or substantially all of the assets of
the Business, the rights and obligations of the Company under this Agreement may
be assigned without Employee’s consent. In all other circumstances, the rights
and obligations of the Company under this Agreement may be assigned with
Employee’s consent (which shall not be unreasonably withheld) and shall inure to
the benefit of and be binding upon the successors and assigns of the Company.
Employee’s obligation to provide services hereunder may not be assigned to or be
assumed by any other person or entity.

7.2 Notices. All notices, requests, demands, or other communications under this
Agreement shall be in writing and shall only be deemed to be duly given if to
the Company c/o Corporate Secretary, and to Employee at his address as shown in
the Company’s records.

7.3 Severability. If any provision or portion of this Agreement shall be or
become illegal, invalid or unenforceable in whole or in part for any reason,
such provision shall be ineffective only to the extent of such illegality,
invalidity or unenforceability, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. If any court of
competent jurisdiction should deem any covenant herein to be invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.

7.4 Integration, Amendment and Waiver. This Agreement constitutes the entire
agreement between the Company and the Employee, superseding all prior similar
arrangements and agreements, and may be modified, amended or waived only by a
written instrument signed by both of them. This Agreement does not supersede the
separate employment agreement between the Employee and the Company relating to a
change in control of the Company.

7.5 Governing Law. This Agreement shall be construed in accordance with and
governed for all purposes by the laws of the State of Wisconsin applicable to
contracts executed and wholly performed within such state.

 

8



--------------------------------------------------------------------------------

7.6 Interpretation. The headings contained in this Agreement are for reference
purposes only, and shall not affect in any way the meaning or interpretation of
this Agreement. The language in all parts of this Agreement shall in all cases
be construed according to its fair meaning, and not strictly for or against any
party. In this Agreement, unless the context otherwise requires, the masculine,
feminine and neuter genders and the singular and the plural include one another.

7.7 Non-Wavier of Rights and Breaches. No failure or delay of any party in the
exercise of any right given to such party hereunder shall constitute a waiver
unless the time specified for the exercise of such right has expired, nor shall
any single or partial exercise of any right preclude other or further exercise
thereof or of any other right. The waiver by a party of any default of any other
party shall not be deemed to be a waiver of any subsequent default or other
default by such party.

7.8 Attorneys’ Fees. In the event that the Employee or the Company is required
to bring an arbitration proceeding or any legal action to enforce the terms of
this Agreement, the prevailing party shall, in addition to any other remedies
available to it, be entitled to recover its reasonable attorneys’ fees and costs
from the losing party.

7.9 Dispute Resolution.

(a) (i) Any dispute, controversy or claim arising out of or relating to this
Agreement or any term or provision of this Agreement, including without
limitation any claims of breach, termination or invalidity thereof, (ii) any
matter subject to arbitration under any provision of this Agreement, and
(iii) any other matter which the parties agree to submit to arbitration shall be
settled by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. Such
arbitration proceedings shall be held in Milwaukee, Wisconsin.

(b) Notwithstanding the foregoing, the Company at all times shall have the right
to bring an action to enforce the covenants and seek the remedies set forth in
Section 5 of this Agreement through the courts as it deems necessary or
desirable in order to protect its proprietary and other confidential information
or to prevent the occurrence of any event which the Company believes will cause
it to suffer immediate and irreparable harm or damage. The parties agree that
any such action may be brought in a state or federal court located within
Milwaukee, Wisconsin. The parties waive any and all objections to jurisdiction
or venue. The parties further agree that service of process may be made by
registered mail to the addresses referred to in Section 7.2 of this Agreement,
and that such service shall be deemed effective service of process.

7.10 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which taken together shall constitute one
and the same instrument.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Employee have caused this Employment
Agreement to be duly executed as of the date first written above.

 

EMPLOYEE      BRIGGS & STRATTON CORPORATION

 

    

 

(Employee)      John S. Shiely      Chairman and Chief Executive Officer

 

10